Citation Nr: 0107719	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  96-20 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for an eye disorder, 
including presbyopia and hyperopia, claimed as a chronic 
disability resulting from an undiagnosed illness.  

2.  Entitlement to service connection for reactive airway 
disease, rhinitis, rhinosinusitis and asthma, claimed as a 
chronic disability resulting from an undiagnosed illness.   

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for essential 
hypertension, claimed as a chronic disability resulting from 
an undiagnosed illness.  

5.  Entitlement to service connection for a skin disorder 
including lichen planus, claimed as a chronic disability 
resulting from an undiagnosed illness. 

6.  Entitlement to service connection for psychiatric 
disorder, depression, a sleep disorder, memory loss and 
fatigue, claimed as a chronic disability resulting from an 
undiagnosed illness.

7.  Entitlement to service connection for a disorder 
manifested by joint pains, claimed as a chronic disability 
resulting from an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and a co-worker


ATTORNEY FOR THE BOARD

G.A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty with the Navy from December 
1990 to May 1991.  His DD Form 214 indicates that he had 
about one year of prior active service, apparently in the 
1960s.  He also has had service in the Marine Corps Reserve 
and Naval Reserve, from the late 1960s to 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Winston-Salem, North 
Carolina.  

The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in April 1998.  At that time he 
withdrew the issue of entitlement to service connection for 
an undiagnosed gastrointestinal disorder manifested by 
diarrhea.  He had a Travel Board hearing on his appeal at the 
RO in September 1999, during which he withdrew the issue of 
service connection for herpes zoster.  As written transcripts 
of both hearings are on file, it is concluded that the 
requirements for withdrawal of an appeal are met.  

The issues have been characterized as to reflect the 
veteran's claims that he contracted undiagnosed disorders 
during service in the Persian Gulf, and to more precisely 
identify the other disabilities for which he is seeking 
service connection.  


REMAND

The veteran claims, in essence, that the various claimed 
disabilities at issue are related to his service in the 
Persian Gulf.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).    

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more during the presumptive 
period; and provided that by history, physical examination, 
and laboratory tests the disability cannot be attributed to 
any known clinical diagnosis. 38 U.S.C.A. § 1117 (West Supp. 
2000); 38 C.F.R. § 3.317(a)(1) (2000).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(2) (2000).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6- month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3) 
(2000).  

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using the criteria 
from Part 4 of this chapter.  38 C.F.R. § 3.317(a)(4) (2000).  

Signs and symptoms which may be manifestations of an 
undiagnosed illness include fatigue, signs or symptoms 
involving the skin, headaches, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the upper or lower 
respiratory system, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. 38 C.F.R. § 3.317(b) (2000).

Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) 
(2000).

The enabling legislation for this regulation is 38 U.S.C.A. § 
1117 (West Supp. 2000). The legislative history of this 
provision demonstrates an intent on the part of Congress to 
provide compensation for Persian Gulf War veterans who suffer 
from signs and symptoms of undiagnosed illnesses, and who may 
have acquired these symptoms as a result of exposure to the 
"complex biological, chemical, physical and psychological 
environment of the Southwest Asia theater of operations."

In view of the above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  The RO should 
also ensure that the veteran is provided 
with the most recent Persian Gulf War 
claims development letter and any other 
current development documents if not 
previously sent to him.  See M21-1, Part 
III, Change 74 (April 30, 1999).  

2.  The RO should make another attempt to 
obtain additional service medical records, 
especially for the veteran's initial 
period of active service to include his 
entrance examination report.  Any 
appropriate alternate sources should be 
contacted for such records.  If records 
cannot be obtained, the veteran should be 
given notice as provided in the Veterans 
Claims Assistance Act of 2000.  

3.  The RO should obtain all VA medical 
records pertaining to any of the claimed 
disabilities at issue that were created 
subsequent to those now on file.  
Additionally, the veteran should be asked 
to identify or submit any additional 
private medical evidence or other 
evidence relevant to his claims.  The RO 
should assist him in obtaining any 
evidence identified.  If any evidence 
cannot be obtained, the veteran should be 
given notice as provided in the Veterans 
Claims Assistance Act of 2000.  

4.  The RO should then review the claims 
file and give careful consideration to 
whether the veteran should be afforded 
any VA examinations (in addition to those 
requested below) and/or whether any 
medical opinions should be obtained 
pursuant to the duty to assist as 
provided in the Veterans Claims 
Assistance Act of 2000 or in view of 
additional evidence obtained pursuant to 
this remand.  The claims file must be 
made available to and reviewed by all 
examiners.  

5.  In any event, the veteran should be 
afforded a special (lower) respiratory 
disorders examination by a specialist in 
pulmonary diseases.  The claims file must 
be carefully reviewed by the examiner.  
The veteran's complaints, claimed history 
and objective findings should be reported 
in detail.  It should be noted that the 
veteran has a history of hay fever and 
asthma apparently dating back to 
childhood and that, although there is 
medical evidence that his hay fever 
persisted over the years, his asthma 
reportedly was asymptomatic since about 
his late teens or early 20s until after 
his Persian Gulf service.  In that 
regard, evidence from Dr. Elliston, a 
private physician, is particularly 
relevant and should be carefully 
reviewed.  It must be noted that the 
veteran's self-stated history as to any 
respiratory system symptoms while serving 
in the Persian Gulf and thereafter has 
not been entirely consistent.  However, 
the medical evidence subsequent to the 
veteran's release from active duty in May 
1991 documents various respiratory system 
complaints and diagnoses, including 
allergic rhinitis, asthma, sinusitis, 
rhinosinusitis, and in an October 1992 
clinical record, possible reactive airway 
disease.  Of record are the results of 
several pulmonary function tests, the 
most recent of which was in August 1999 
and was noted to "look great," with 
pre-bronchodilator FEV-1 of 95 percent.  

It is essential that the examiner read 
this remand, including the legal criteria 
on pages 4 and 5, above, carefully review 
the entire claims folder, and afford the 
veteran any indicated diagnostic studies 
before rendering any diagnoses.  The 
examiner should specifically address 
whether the veteran does or does not have 
airway reactive disease, asthma, some 
other diagnosed lower respiratory system 
disorder or an undiagnosed lower 
respiratory system illness.  In 
determining whether the veteran has an 
undiagnosed lower respiratory illness, 
the examiner must consider the legal 
criteria stated on page 4 of this remand 
as to what constitutes a "chronic 
disability" resulting from an 
undiagnosed illness and the regulation as 
to signs and symptoms.  If the examiner 
concludes that the veteran has an 
undiagnosed illness, (s)he should 
indicate whether it is related to the 
veteran's Persian Gulf (also referred to 
as Gulf War) service.  If asthma is 
diagnosed, the examiner should address 
the following: In view of the veteran's 
early history of asthma which reportedly 
had been asymptomatic for many years 
prior to his Gulf War service (1) did 
asthma unequivocally preexist the Persian 
Gulf service or had it completely 
resolved; (2) if it is concluded that 
asthma preexisted the veteran's Persian 
Gulf service, explain the basis for that 
conclusion in light of the fact that the 
evidence indicates it had been 
asymptomatic for a number of years; (3) 
if it is concluded that asthma preexisted 
the veteran's Persian Gulf service, is it 
shown to have permanently increased in 
severity during or as a result of the 
Persian Gulf service; (4) if asthma did 
not preexist the Persian Gulf service, 
when is it shown to have had its onset; 
(5) if asthma is shown to have had its 
onset after the veteran's Persian Gulf 
service, is it at least as likely as not 
related to that service.  The examiner 
should also address: (a) Does the 
evidence show that the veteran has 
restrictive airways disease; (b) if so 
when was it first shown; and (c) if it 
was first shown after the veteran's Gulf 
War service, is it at least as likely as 
not related to that service.  The 
examiner should similarly address any 
other diagnosed lower respiratory 
disorders.  

6.  The veteran should also be afforded a 
special upper respiratory system 
examination by an ear, nose and throat 
specialist.  The veteran's complaints, 
claimed history and objective findings 
should be reported in detail.  It should 
be noted that the veteran has a history 
of hay fever and asthma apparently dating 
back to childhood and that, although his 
asthma reportedly was asymptomatic since 
his about his early 20s until after his 
Persian Gulf service, there is medical 
evidence that his hay fever persisted 
over the years.  In that regard, evidence 
from Dr. Elliston, a private physician, 
is particularly relevant.  It must be 
noted that the veteran's self-stated 
history as to any respiratory system 
symptoms while serving in the Persian 
Gulf and thereafter has not been entirely 
consistent.  However, the medical 
evidence subsequent to the veteran's 
release from active duty in May 1991 
shows various upper respiratory system 
complaints and diagnoses, including 
allergic rhinitis, sinusitis, and 
rhinosinusitis.  

It is essential that the examiner read 
this remand, including the legal criteria 
reported on pages 4 and 5 above, 
carefully review the entire claims 
folder, and afford the veteran any 
indicated diagnostic studies before 
rendering any diagnoses.  The examiner 
should specifically address whether the 
veteran does or does not have sinusitis, 
rhinitis/hay fever, rhinosinusitis, some 
other diagnosed upper respiratory system 
disorder or an undiagnosed upper 
respiratory system illness.  In 
determining whether the veteran has an 
undiagnosed upper respiratory illness, 
the examiner must consider the legal 
criteria stated on page 4 of the remand 
as to what constritues a "chronic 
disability" resulting from an 
undiagnosed illness and the provisions as 
to signs and symptoms.  If hay 
fever/rhinitis is diagnosed, the examiner 
should address the following: In view of 
the veteran's history of hay fever, which 
according to medical evidence had been 
symptomatic over the years prior to his 
Persian Gulf service, is hay 
fever/rhinitis shown to have permanently 
increased in severity beyond any natural 
progress of the condition during or as a 
result of the veteran's Persian Gulf 
service.  If sinusitis is diagnosed, the 
examiner should address the following: 
(1) Although an incident of sinusitis was 
noted in November 1990, shortly before 
commencement of the veteran's active 
Persian Gulf service, is chronic 
sinusitis shown to have preexisted that 
period of service and, (2) if so, did it 
undergo a permanent increase in severity, 
beyond any natural progress, during or as 
a result of his Persian Gulf service.  If 
rhinosinusitis is diagnosed, the examiner 
should explain whether the answers to the 
prior questions regarding rhinitis/hay 
fever and sinusitis apply to the 
"rhino" and "sinusitis" elements of 
rhinosinusitis and, if not, the examiner 
should discuss any relationship it may 
have to the veteran's Persian Gulf 
service using the above questions for 
guidance.  The examiner should likewise 
discuss any other diagnosed upper 
respiratory system that may be found.  

7.  The veteran should also be afforded a 
comprehensive examination by an 
appropriate specialist in regard to his 
claimed fatigue as a chronic disability 
resulting from an undiagnosed illness.  
After examining the veteran, obtaining 
his history, affording him any indicated 
diagnostic studies, and reviewing the 
entire claims file, the examiner should 
express an opinion as to whether the 
veteran has fatigue as a (1) 
manifestation of a diagnosed (or 
diagnosable) disorder, or (2) as a 
chronic disability resulting from an 
undiagnosed illness and, if so, whether 
such is related it his Gulf War service.  
If the veteran does have fatigue as a 
chronic disability resulting from an 
undiagnosed illness related to his 
service in the Persian Gulf, the examiner 
should specifically note whether such 
began during or subsequent to service 
and, if subsequent to service, whether 
there is (1) new onset of debilitating 
fatigue severe enough to reduce daily 
activity to less than 50 percent of the 
usual level for at least six months; and 
(2) the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and (3) six or 
more of the following: (i) acute onset of 
the condition, (ii) low grade fever, 
(iii) nonexudative pharyngitis, (iv) 
palpable or tender cervical or axillary 
lymph nodes, (v) generalized muscle aches 
or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) 
headaches (of a type, severity, or 
pattern that is different from headaches 
in the pre-morbid state), (viii) 
migratory joint pains, (ix) 
neuropsychologic symptoms, and/or (x) 
sleep disturbance.

8.  The veteran should be afforded a 
comprehensive neuropsychiatric 
examination by an examiner who is board-
certified in neurology and psychiatry, if 
available, to determine the correct 
diagnoses of any psychiatric, memory, 
and/or sleep disorders present and to 
determine whether the veteran has any 
undiagnosed illness manifested by 
psychiatric symptoms, by memory loss, 
and/or by a sleep disorder, and, if so, 
whether any such illness is related to 
his service in the Persian Gulf.  The 
claims file must be made available the 
examiner prior to the examination.  Also 
it is essential that the examiner read 
this remand, including the legal criteria 
reported on pages 4 and 5 above, 
carefully review the entire claims 
folder, and afford the veteran any 
indicated neurological and/or 
psychological tests or studies before 
rendering any diagnoses.  

9.  After the additional development has 
been completed to the extent possible, 
the RO should review the record to ensure 
that the requested examination reports 
are responsive to the Board's 
requirements.  The RO should also ensure 
that all applicable requirements of the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  The claims should 
then be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2000).





